            Case 5:20-cv-00061-gwc Document 53 Filed 02/08/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                              DISTRICT OF VERMONT


Nilay Kamal Patel and Rachel A.                                Court File No. 5:20-cv-61-gwc
Gladstone,

                  Plaintiffs,

       v.                                         DEFENDANT’S FOURTH NOTICE OF
                                                    SUPPLEMENTAL AUTHORITY
University of Vermont and State                         IN SUPPORT OF ITS
Agricultural College,                                  MOTION TO DISMISS
                  Defendant.


       Defendant respectfully notifies the Court of the following supplemental authority in

further support of its Motion to Dismiss Plaintiffs’ Class Action Complaint:

      Doe v. Emory Univ., No. 1:20-CV-2002-TWT, 2021 WL 358391 (N.D. Ga. Jan. 22,
       2021), attached hereto as Exhibit 1.

Dated: February 8, 2021

                                                    OFFICE OF THE GENERAL COUNSEL


                                                    /s/ Sharon Reich Paulsen
                                                    Sharon Reich Paulsen – 5680
                                                    Sharon.Reich.Paulsen@uvm.edu

                                                    Office of the General Counsel
                                                    UNIVERSITY OF VERMONT
                                                    Waterman 357
                                                    Burlington, VT 05405-0160
                                                    Telephone: +1 802 656 8585

                                                    FAEGRE DRINKER BIDDLE & REATH LLP

                                                    Sean R. Somermeyer (admitted pro hac vice)
                                                     sean.somermeyer@faegredrinker.com
                                                    Andrew B. Murphy (admitted pro hac vice)
                                                     andrew.murphy@faegredrinker.com
Case 5:20-cv-00061-gwc Document 53 Filed 02/08/21 Page 2 of 2




                                   2200 Wells Fargo Center
                                   90 South Seventh Street
                                   Minneapolis, MN 55402
                                   Telephone: +1 612 766-7000

                                   Attorneys for Defendant




                             -2-
